Order entered April 11, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00514-CR

                                     ERIC ROMO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-61709-M

                                              ORDER
        Before the Court is appellant’s April 1, 2019 motion to substitute counsel. In his motion,

appellant requests permission to substitute Niles Illich as his attorney of record so that Mr. Illich

could file a response to appointed counsel’s Anders brief.            On April 4, 2019, the Court

transmitted a letter to Mr. Illich stating its opposition to such a limited engagement and

requesting clarification of Mr. Illich’s role in appellant’s representation. On April 5, 2019, Mr.

Illich responded with a letter stating his intention to represent appellant in all aspects of his direct

appeal, including determining whether the current Anders brief should be withdrawn, filing a

merits brief if appropriate, and filing any motions for rehearing or motions for en banc

reconsideration.
       With Mr. Illich’s clarification of the scope of his representation in place, the Court

GRANTS the motion to substitute counsel. We DIRECT the Clerk of the Court to REMOVE

Valencia Bush and SUBSTITUTE Niles Illich as counsel for appellant.                   All future

correspondence shall be sent to Niles Illich; 15455 Dallas Parkway; Suite 540; Dallas, Texas

75001; telephone: (972) 204-5452; email: Niles@scottpalmerlaw.com.

       We STRIKE Valencia Bush’s December 12, 2018 motion to withdraw as counsel.

       Within THIRTY DAYS of the date of this order, Mr. Illich shall either (1) file a motion

to withdraw endorsing the current Anders brief on file with whatever revisions he deems

appropriate to supplement the Anders brief, or else (2) withdraw the Anders brief and file a brief

on the merits on appellant’s behalf.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

counsel for the State, Valencia Bush, and Niles Illich. We DIRECT the Clerk to send a copy of

this order, by first class mail, to Eric Romo; TDCJ# 02197622; Eastham Unit; 2665 Prison Road

#1; Lovelady, Texas 75851.

                                                    /s/     BILL PEDERSEN, III
                                                            JUSTICE